DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-17 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to the claims, it is unclear as to whether or not the utility installation/ municipal site/ sub-station and/or the small animal(s) are to be positively included as part of the method and apparatus.  It appears that fencing system is capable of use with these things, but they are recited both positively and passively in the claims.  Clarification is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (US Patent Application Publication 2009/0032788).

As to Claim 1, Adler discloses a method for inhibiting ingress of small animals into a utility installation and/or a municipal site (Par. 002,007) comprises the step of:
surrounding the utility installation and/or municipal site with a fencing system, the fencing system includes 
a plurality of anchored posts (4), 
a fencing material (5) spans the posts and is affixed thereto, the fencing material has an upper edge portion (Fig 3), and 
an animal barrier (1) extends along and is affixed to the upper edge portion, the animal barrier is semi-annular in vertical cross-section with an outward convex surface and an inward concave surface, the concave surface faces the fencing material (Fig 4), 
whereby when the small animal attempts ingress over the fencing system, the animal barrier inhibits that ingress to the utility installation and/or municipal site.

As to Claim 2, Adler discloses the method of claim 1 wherein the fencing material is chain-link fencing (Par. 0019).


As to Claim 6, Adler discloses the method of claim 5 wherein the rigid sheet material is sheet metal (Par. 0020: ‘Sewer Pipe’).

As to Claim 10, Adler discloses a fencing system for inhibiting ingress of small animals into a utility installation and/or a municipal site (Par. 002,007) comprises:
a plurality of anchored posts (4),
a fencing material (5) spans the posts and is affixed thereto, the fencing material has an upper edge portion, and 
an animal barrier (1) extends along and is affixed to the upper edge portion, the animal barrier is semi-annular in vertical cross-section with an outward convex surface and an inward concave surface, the concave surface faces the fencing material (Fig 4), 
whereby when the small animal attempts ingress over the fencing system, the animal barrier inhibits that ingress to the utility installation and/or municipal site.

As to Claim 11, Adler discloses the fencing system of claim 10 wherein the fencing material is chain-link fencing (Par. 0019).

As to Claim 14, Adler discloses the fencing system of claim 10 wherein the animal barrier is made of a rigid sheet material (Par. 0020).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Moore (US Patent Application Publication 2010/0243979)

As to Claims 3 and 12, Adler discloses the method significantly as claimed, but does not disclose a wire barrier affixed to the fencing system above the upper edge portion of the fencing material.
	Moore teaches a similar fencing system having an animal barrier (17) attached to an upper edge portion of a chain link fence (Fig 2) and further comprising a wire barrier (43/45) affixed to the system above the upper edge (Fig 2) for added security (Par. 0038).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fencing system of Adler to further include a wire barrier as taught by Moore for added security.

As to Claim 7, 9, and 16, Adler discloses the method significantly as claimed, but does not disclose wherein the utility installation is an electrical sub-station.


As to Claims 8 and 17, Adler discloses the method significantly as claimed, but does not disclose wherein the fencing system further includes a gate with an animal barrier there around.
Moore teaches a similar barrier system to keep out animals wherein the system comprises a gate which allows pedestrian traffic and/or vehicle traffic to pass through the barrier (Par. 0015) which is also fitted with an animal barrier (Par. 0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Adler to have a gate having an animal barrier as taught by Moore to allow traffic there through while maintaining the functionality of the barrier. 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Moore et al (US Patent Application Publication 2018/0371789)
Adler discloses the method significantly as claimed, but does not disclose wherein the fencing system includes a corner, the corner is protected by vertical covers encasing the corner.
Moore et al teaches a similar fencing system to keep out animals wherein the system comprises a corner protected by vertical covers (Fig 1) such that the interior space of the fence cannot accessed (for example, in an attempt to damage or disassemble the fencing system; Par. 0062).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fencing 


Conclusion
The prior art made of record and not relied upon, such as FR 2690349, WO 2016/016609, US Patent Application Publications 2004/0004210 and 2018/0274247 which disclose similar top guarded barrier systems, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/13/2021